Case: 5:18-cv-00053-KKC Doc #: 184 Filed: 05/26/20 Page: 1 of 10 - Page ID#: 2771




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

                                                    )
                                                    )
                                                    )
  IN RE: ONGLYZA (SAXAGLIPTIN)                      )   MASTER FILE NO. 5:18-MD-2809-KKC
  AND KOMBIGLYZE XR                                 )
  (SAXAGLIPTIN AND METFORMIN)                       )         MDL DOCKET NO. 2809
  PRODUCTS LIABILITY LITIGATION                     )
                                                    )                ALL CASES
                                                    )
                                                    )
                                                    )
                                                    )

                             MEMORANDUM OPINION AND ORDER

       This matter comes before the undersigned pursuant to a referral from Judge Caldwell to

handle the discovery disputes in this case. Defendants filed a Motion for Supplemental Protective

Order. [DE 434]. Plaintiffs filed a Motion for Sanctions. [DE 456]. Both motions are fully

briefed and ripe for a decision. The Court also held a telephonic conference during which the

parties argued the merits of the Motion for Supplemental Protective Order. [DE 461]. As a result

of those arguments, the Court requested additional briefing from both parties on the implications

of international law on the documents the Defendants seek to protect with the Supplemental

Protective Order.

          I.   RELEVANT FACTUAL AND PROCEDURAL BACKGROUND

       This case is a multidistrict litigation arising from allegations that the Type 2 diabetes

medication saxagliptin, sold under the brand names Onglyza and Kombliglyze XR, allegedly

caused heart failure and/or increased the risk of adverse cardiac events. Defendants Bristol-Myers




                                                1
Case: 5:18-cv-00053-KKC Doc #: 184 Filed: 05/26/20 Page: 2 of 10 - Page ID#: 2772




Squibb Company (“BMS”) and AstraZeneca (“AZ”) jointly studied, developed, and made

submissions to the Food and Drug Administration (“FDA”). [DE 363 Page ID# 2205].

       The District Court bifurcated discovery in this case to address general causation first. [DE

179]. The undersigned conducted a hearing on a discovery dispute on October 10, 2019. [DE 373

and 374]. As a result of this dispute the Court ultimately ordered Defendants to produce what the

parties have referred to as “the eCTD production” or “Module 5.” Essentially, this material is a

broad range of studies and other information Defendants submitted to the Food and Drug

Administration that relates to the drugs at issue in this case. The parties have generally referred to

this as clinical trial data. At the time of the October 10, 2019, hearing, Defendants had produced

some clinical trial data in TIFF format. Plaintiffs asked the Court to require Defendants to provide

all clinical trials submitted to the FDA (about 150 trials) in native eCTD format, a request the

Court granted. The Court granted this request for two reasons: (1) Defendants stated it would be

relatively quick, inexpensive, and easy to produce the eCTD data, and (2) it became apparent at

the hearing that the TIFF production of clinical trial data that had occurred up to that point was

missing critical metadata, rendering it essentially useless to Plaintiffs and their experts. The

current dispute between the parties relates to the international clinical trial data contained in

Module 5. Defendants have discovered that it will be timely and costly to redact data from Module

5, thus, they proposed producing all of the data but pursuant to a Supplemental Protective Order.

The parties previously entered into a Stipulated Protective Order on October 2, 2018.

                                       II.    ANALYSIS

       FED. R. CIV. P. 26(c) permits a court, “for good cause, issue an order to protect a party or

person from annoyance, embarrassment, oppression, or undue burden or expense” including

requiring that a trade secret or other confidential research, development, or commercial

information not be revealed or be revealed only in a specified way[.]” FED. R. CIV. P. 26(c)(1)(g).
                                                  2
Case: 5:18-cv-00053-KKC Doc #: 184 Filed: 05/26/20 Page: 3 of 10 - Page ID#: 2773




“The burden of establishing good cause for a protective order rests with the movant. To show

good cause, a movant for a protective order must articulate specific facts showing clearly defined

and serious injury resulting from the discovery sought and cannot rely on mere conclusory

statements.” Nix v. Sword, 11 Fed. App’x. 498, 500 (6th Cir. 2001) (citations and quotation marks

omitted).

A.     SUPPLEMENTAL PROTECTIVE ORDER IS NOT NECESSARY

       Here, Defendants do not seek to shield the Module 5 from discovery altogether, but instead

seek a Supplemental Protective Order that greatly restricts access to and use of the materials. Yet,

the Court finds the proposed Supplemental Protective Order is not necessary. Stated more

precisely, the Court finds Defendants have failed to show that they will suffer serious injury or

undue burden by proceeding under the existing Stipulated Protective Order. The parties jointly

agreed upon a Stipulated Protective Order in this case that specifically resolves all of the concerns

raised by Defendants in regard to Module 5. [DE 171]. The proposed Supplemental Protective

Order is duplicative of many provisions in the Stipulated Protective Order and, thus, unnecessary.

Even where the provisions that are not duplicative, the supplemental terms are so draconian that

they make any production of documents under the Supplemental Protective Order essentially

useless.

       The examples best supporting this conclusion are as follows:

       1.      Attorney’s Eyes Only

       The existing Stipulated Protective Order sets forth mechanisms for designating documents

Attorney’s Eyes Only (“AEO”). Specifically, the Stipulated Protective Order specifically notes

that materials should be designated AEO

       (2) where the Confidential Discovery Materials contain private and/or PHI
       [Protected Health Information] of plaintiffs or persons not a party to the Litigation,
       including private and/or personal health, medical, employment, financial, and

                                                 3
Case: 5:18-cv-00053-KKC Doc #: 184 Filed: 05/26/20 Page: 4 of 10 - Page ID#: 2774




       residence information; and (3) where documents originate from a jurisdiction
       outside the United States that (a) are subject to the protection of privacy and data
       protection[.]

[DE 171 at Page ID # 850]. Plaintiffs all but admit that Module 5 likely contains information that

would satisfy the requirements of the AEO designation in the Stipulated Protective Order. Thus,

Defendants admit that they could use the Stipulated Protective Order to designate the entire

Module 5 production as AEO. [DE 462 at Page ID # 3232].

       Nevertheless, Defendants argue more is needed. Under the Stipulated Protective Order,

Plaintiffs could challenge the AEO designation of any materials. The Supplemental Protective

Order proposes designating the entire Module 5 production as AEO and demands that the entire

production “will not be declassified,” essentially making the AEO designation of the entire Module

5 unchallengeable. [DE 434-1 at Page ID # 2900]. In fact, Defendants openly admit that the entire

purpose behind the AEO provisions in the proposed Supplemental Protective Order is to

circumvent the process by which Plaintiffs could challenge Defendants’ AEO designation of this

production: “Given that Plaintiffs have indicated they may challenge Defendants’ position that

clinical trial information constitutes Protected Health Information, however, it is important for

Defendants to have the propriety of the Attorneys’ Eyes Only designation determined prior to the

production of the eCTD documents.” [DE 462, (emphasis in original)]. Defendants seek to

designate the entire Module 5 as AEO, sight unseen, and have Plaintiffs forfeit their ability to

challenge that designation on materials they have not reviewed. Defendants argue that producing

this information without the oppressive provisions of the proposed Supplemental Protective Order

means that they could be subject to penalty via international privacy law if Plaintiffs challenge the

AEO designation and if the Court downgrades the designation.

       Ultimately, Defendants may be correct that this information is properly protected as AEO,

but the process the parties, including Defendants, agreed upon in the Stipulated Protective Order
                                                 4
Case: 5:18-cv-00053-KKC Doc #: 184 Filed: 05/26/20 Page: 5 of 10 - Page ID#: 2775




should be allowed to play out. Defendants’ argument that any protection less than AEO would

violate the European Union’s General Data Protection Regulation’s rules and implicate foreign

laws and treaties may be a legitimate argument to raise, but not at this juncture and not without the

Court’s ability to review specific documents.1

       Defendants have failed to show that the Stipulated Protective Order does not adequately

address AEO designation, or that, without the Supplemental Protective Order, Defendants will

suffer harm. Defendants may designate materials AEO as they deem appropriate under the current

protective order, and if Plaintiffs challenge that designation the Court will take up those issues at

that time. But the Court will not impose a protective order on the parties, over Plaintiffs’

objections, that strips Plaintiffs of the ability to request review of the AEO designation before any

production is made.2

       2.      Prohibition on Use

       Defendant’s Supplemental Protective Order not only proposes that Defendants produce an

unredacted Module 5 to Plaintiffs under an unchallengeable AEO designation, but also prohibits

Plaintiff from using those documents “as exhibits at deposition, in exhibits to court filing, as

evidence at motions or hearing, or otherwise in any context that could expose such material to




       1
          Although the Court requested supplemental briefing on the application of international
law, the Court does not feel it is appropriate or necessary to take additional specific actions and
opinions until such time as specific documents are before the Court. At this time, the application
of international law is a factor the Court considers, but it does not materially alter the Court’s
decision that Defendants have failed to show that they will suffer serious injury or undue burden
by proceeding under the existing Stipulated Protective Order.
        2
          Defendants may, predictably, argue that Plaintiffs have seen some of this production when
they produced the unusable and redacted TIFF documents. The Court has addressed the TIFF
documents, finding that the TIFF production that was missing metadata and parent/child
information was useless and essentially no production at all. Had Defendants properly produced
these documents in a useable and searchable (but redacted) TIFF format, the parties might not be
in the current dispute over a supplemental protective order.
                                                 5
Case: 5:18-cv-00053-KKC Doc #: 184 Filed: 05/26/20 Page: 6 of 10 - Page ID#: 2776




public access.” [DE 434-1 at Page ID # 2903]. In short, Defendants propose providing discovery

that Plaintiffs are plainly and wholly barred from using in any context in an unredacted format.

       In contrast, the current Stipulated Protective Order requires the parties to go to certain

lengths to ensure protection of confidential materials. For example, under that Order, Plaintiffs

must provide notice to Defendants and an opportunity for Defendants to object if Plaintiffs intend

to offer the confidential material as evidence. From there, the Stipulated Protective Order provides

a mechanism by which either party can seek an in camera review with the Court. Moreover, the

Stipulated Protective Order proscribes a procedure for filing protected documents under seal as

well as objecting to such sealing. [DE 171 at Page ID # 856-57]. Like with AEO, the Stipulated

Protective Order provides guardrails to prevent disclosure of confidential information while

providing a mechanism to dispute any such improper uses.

       Despite these (and many other) provisions outlining the use of confidential materials

(including AEO material) in the Stipulated Protective Order, Defendants argue the Court should

force Plaintiffs to abide by the Supplemental Protective Order’s complete prohibition on using

unredacted documents as exhibits or evidence. To be clear, the approach set forth in the proposed

Supplemental Protective Order seems draconian and unmanageable.              Without any judicial

determination or even oversight and without any ability to object, Defendants seek to preemptively

declare the unredacted version of Module 5 as something that can be produced, but never

challenged, never used in discovery, and never used at any future trial.

       Defendants counter that such a provision is necessary because unredacted Module 5

information could be “accidentally improperly disseminated outside the bounds of the [Stipulated

P]rotective [O]rder” if Plaintiffs are permitted to use unredacted materials as exhibits or other

evidence. [DE 434 at Page ID # 2895]. Defendants are correct that accidents occur, but even the



                                                 6
Case: 5:18-cv-00053-KKC Doc #: 184 Filed: 05/26/20 Page: 7 of 10 - Page ID#: 2777




Supplemental Protective Order does not prevent such a possibility. The risk of accidental

disclosure exists in every circumstance in which sensitive, confidential, and AEO documents are

involved. Even if the Court were to grant Defendants the Supplemental Protective Order, Module

5 information could be “accidentally improperly disseminated outside the bounds of the

[Supplemental P]rotective [O]rder” through incomplete redactions, document mix-ups, or any

number of human errors that might occur in this or any other case. [DE 434 at Page ID # 2895].

       Again, redacted versions of the Module 5 materials may very well be the most appropriate

way to file that information in record; however, the Court will not hamstring itself or the Plaintiffs

before that production is even made. Further, the existing Stipulated Protective Order requires

Plaintiffs to give Defendants notice if they intend to use documents with a “confidential” or higher

designation as evidence or exhibits. If Defendants so designate Module 5, then Plaintiffs are

required to notify Defendants of any use of such documents. Then Defendant may, at that time,

object to the documents’ proposed use. Consequently, the Court will timely take up the issue.

But, currently, there is no reason to impose wholesale restrictions on the use of Module 5 where

the existing Stipulated Protective Order adequately protects those materials.

       3.       International Inquiry Clawback Provision

       The proposed Supplemental Protective Order includes what Defendants refer to as a

“clawback” provision, so that “[i]f Defendants receive inquiries or orders from international data

protection authorities about this production, Plaintiffs would cease reviewing and sequester the

production pending further relief by this Court.” [DE 434 at Page ID # 2892]. “The proposed

supplemental order requires, in a manner similar to the operation of a clawback provision, that

Plaintiffs cease reviewing or using the data in question until any dispute resulting from such an

agency’s actions is resolved. This Court would remain the arbiter of such disputes.” [DE 434 at

Page ID # 2895]. This provision could effectively put discovery in this Court and this litigation at
                                                  7
Case: 5:18-cv-00053-KKC Doc #: 184 Filed: 05/26/20 Page: 8 of 10 - Page ID#: 2778




the mercy of a “foreign data protection agency.” [DE 434 at Page ID # 2895]. This Court will not

so abdicate its power to direct this litigation, nor does this Court wish that discovery in this case

be held hostage by a “foreign data protection agency.”

B.     COST SHIFTING

       Defendants argue that if the Court denies its request for a Supplemental Protective Order,

the Court should require Plaintiffs to bear the cost of redactions of Module 5. Defendants claim

that “[w]ithout the supplemental protective order, an eCTD production is no longer minimally

burdensome; indeed, it would be tremendously expensive. Since that expense would be incurred

solely for Plaintiffs’ convenience, they should be required to pay for it.” [DE 434 at Page ID #

2896]. As the Court has addressed, there appears to be no need for the Supplemental Protective

Order because the existing Stipulated Protective Order sufficiently safeguards the information

Defendants claim they need to redact. Thus, Defendants have the option at this juncture to produce

Module 5 with or without redactions, depending on how they wish to proceed. Another Magistrate

Judge in this district addressed this issue thoroughly:

       “Generally the party responding to a discovery request bears the cost of
       compliance.” Medtronic Sofamor Danek, Inc. v. Michelson, 229 F.R.D. 550, 553
       (W.D. Tenn. 2003). However, Rule 26(c) vests the Court with authority to condition
       discovery upon a requesting party's payment of the costs in order to protect the
       responding party from undue burden or expenses. . . . “The inquiry in a cost-shifting
       analysis is not necessarily whether the cost is substantial but whether it is ‘undue.’”
       Michelson, 229 F.R.D. at 553.

SMA Portfolio Owner, LLC v. Corporex Realty & Investment, LLC, 2014 WL 12647934, at *4

(E.D. Ky., March 5, 2014). Although FED. R. CIV. P. 26(b)(2) and (c) permit cost-shifting, it is

only permitted where the producing party can show that production is unduly burdensome.

Defendants have made no showing here that the cost of redactions is an “undue” burden; in fact,

Defendants describe redactions as merely “inefficient” in their Reply, despite previously calling

the potential redactions “tremendously expensive.” [DE 462 at Page ID # 3231 and DE 434 at

                                                  8
Case: 5:18-cv-00053-KKC Doc #: 184 Filed: 05/26/20 Page: 9 of 10 - Page ID#: 2779




Page ID # 2896]. The Court will not order Plaintiffs to pay for redactions based upon the record

before it to date.

C.      MOTION FOR SANCTIONS

        The document production in this case has been undeniably slow, at best. Defendants have

zealously advocated for limitations on the production and its future use, advocacy that is walking

the line of obstruction at this point. Defendants waited five months between the Court’s prior

Order requiring production of the Module 5 data and filing the instant motion for a supplemental

protective order.

        Meanwhile, as Defendants fairly point out, the Court admonished Plaintiffs for their

excessive delay in filing a Motion to Compel that production.

        Plaintiffs now felt it appropriate to file a Motion for Sanctions [DE 456] on April 13, 2020,

and—before the Court has had the opportunity to rule on that motion—filed another Motion for

Sanctions on May 18, 2020.3 The parties spent nearly as much brief space on allegations of delay

hurled at one another as they did on the substance of the of discovery dispute. The Court

implores—nay—begs the parties to cease this conduct. This litigation cannot move forward if the

parties spend all of their time, energy, and resources on trying to avoid their discovery obligations,

cause delay, and filing motions for sanctions. The Court finds that both parties are culpable in the

delays that have led to this moment and denies Plaintiffs’ Motion for Sanctions. Or, more

eloquently stated, “a plague o’ both your houses.”4

        In the future, however, the Court will consider use of all power available to it to discourage

continued dilatory behavior from either party.



        3
          The May 18, 2020, Motion for Sanctions is not yet ripe, thus the Court makes no ruling
on it herein.
        4
          WILLIAM SHAKESPEARE, ROMEO & JULIET, act III, sc. 1.
                                                  9
Case: 5:18-cv-00053-KKC Doc #: 184 Filed: 05/26/20 Page: 10 of 10 - Page ID#: 2780




                                   III.   CONCLUSION

         For the reasons stated herein, IT IS ORDERED that:

         (1)    Defendants’ Motion for Supplemental Protective Order [DE 434] is DENIED;

         (2)    Plaintiff’s Motion for Sanctions [DE 456] is DENIED; and

         The undersigned enters this Memorandum Opinion pursuant to 28 U.S.C. § 636(b)(1)(A).

Within fourteen (14) days after being served with a copy of this Memorandum Opinion, either

party may appeal this decision to Judge Caldwell pursuant § 636(b)(1)(A) and FED. R. CIV. P.

72(a).

         Entered this 22nd day of May, 2020.




                                               10
